Citation Nr: 0904464	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In March 2007 the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review.
FINDINGS OF FACT

1.  The Veteran is service-connected for hepatitis C, rated 
as 40 percent disabling and cirrhosis of the liver, with 
splenomegaly associated with hepatitis C, rated as 10 percent 
disabling.

2.  The Veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
the Veteran from working.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities  have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in January 2003 and March 2006 and April 
2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.  

The Board observes that the January 2003 letter was sent to 
the Veteran prior to the April 2003 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a September 2006 
supplemental statement of the case (SSOC) was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  In addition, the Board notes that the issue on 
appeal was remanded in March 2007 for failure to provide VCAA 
notice with regard to the issue of TDIU.  Proper VCAA notice 
with regard to this issue was provided in the April 2007 
letter and after the notice was provided, the case was 
readjudicated once again and a September 2008 SSOC was 
provided to the Veteran.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in accordance with his 
underlying claims, however the Board notes that the 
examination did not address the issue of TDIU.  In relation 
to the Veteran's TDIU claim, the Board finds that the Veteran 
has not met the percentage requirements for TDIU.  Moreover, 
as discussed in more detail below, the Veteran has not 
asserted nor presented evidence that his service-connected 
claims of hepatitis C and cirrhosis of the liver might render 
him unemployable so as to warrant an additional medical 
opinion.  Finally, there is current medical evidence of the 
severity of his service-connected disabilities already of 
record to aid the Board in its determination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is 'whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The Veteran contends that he is entitled to a TDIU rating 
based on his service-connected disabilities.  The law 
provides that a total disability rating may be assigned where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

In the present case, the Veteran is service-connected for 
hepatitis C evaluated as 40 percent disabling and cirrhosis 
of the liver, with splenomegaly, associated with hepatitis C, 
evaluated as 10 percent disabling.  Thus, the veteran has a 
combined rating of 50 percent.  Clearly, the Veteran does not 
meet the schedular criteria for an award of TDIU pursuant to 
the provisions of 38 C.F.R. § 4.16(a).  However, a Veteran 
can still be awarded a total disability evaluation if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is 
established, the case is to be sent to the Director of 
Compensation & Pension Services for extraschedular 
consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), and 
4.16(b).

As an initial matter, the Board observes that the Veteran is 
receiving SSA benefits for his combination of severe 
impairments including hepatitis C, lumbar degenerative disc 
disease, and bilateral knee degenerative joint disease.  The 
Board notes that the Veteran is not service-connected for his 
lumbar degenerative disc disease, and bilateral knee 
degenerative joint disease.  The Board may not consider any 
occupational impairment due to these disabilities in 
considering TDIU on an extraschedular basis.  

The Board observes that the threshold for referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) is lower 
than that for TDIU under 38 C.F.R. § 4.16(b).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); see also VAOGCPREC 6-96 
(August 16, 1996).  In this regard, the veteran need only 
show marked interference with employment, and not difficulty 
in obtaining or retaining employment.  See Thun v. Peake, 22 
Vet. App. 111, 117 (2008).

In Thun, the Court held that the determination of whether a 
veteran is entitled to an extraschedular rating under 38 
C.F.R. § 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA 'presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.'  In other words, in considering whether 
referral for extraschedular consideration is appropriate the 
Board must compare the level of severity and symptomatology 
of the veteran's disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id.  

The Board notes that the criteria in the Rating Formula 
pertaining to the veteran's hepatitis C disability focus on 
daily fatigue, malaise, anorexia, with minor weight loss and 
hepatomegaly, or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) lasting at least four weeks 
but less than six weeks during a twelve month period, but not 
occurring constantly.  The Board further notes the criteria 
in the Rating Formula pertaining to his cirrhosis of the 
liver focus on weakness, anorexia, abdominal pain and 
malaise.  The Veteran was afforded with compensation and 
pension examinations with regard to the underlying claims in 
February 2003, October 2004 and February 2006.  The various 
medical reports indicate that the Veteran reports suffering 
from daily chronic fatigue with upper right quadrant pain and 
tenderness, weakness, malaise, and that his abdomen is 
protuberant without ascites.  The reports state that the 
Veteran does not suffer from nausea, vomiting, diminished 
appetite or weight loss.  The reports also indicate that the 
Veteran does not suffer from any incapacitation.  It is 
therefore the opinion of the Board that the symptomatology 
exhibited by the Veteran's hepatitis C disability is 
contemplated by the Rating Schedule.  Furthermore, the Board 
concludes that his current combined 50 percent rating is 
appropriate given the impact on his earning capacity.  The 
Board notes that the Veteran is not currently employed, but 
he has, in the past, worked, for various trucking companies, 
as a truck driver.  Regarding his earning capacity, the 
Veteran stated in an April 2004 letter that he agreed that 
his condition does not prevent him from working, but rather 
that it just prevents him from keeping a job.  The Veteran 
states that his fatigue does not allow him to work for very 
long periods of times without having to rest which he cannot 
do when working for others.  The Board does not dispute that 
the veteran's service-connected disabilities demonstrate some 
interference with his employment.  However, such interference 
is adequately compensated by his combined 50 percent 
disability rating.  Thus, referral for extraschedular 
consideration is not warranted.

The Board acknowledges the Veteran's contentions that his 
service connected disabilities leave him unable to work, 
however, absent any evidence of mental or educational 
limitations, the Board finds no competent evidence that the 
Veteran's service- connected hepatitis C and cirrhosis of the 
liver, with splenomegaly, associated with hepatitis C, render 
him unemployable.  In addition, the Board observes that there 
is also no competent evidence of record which suggests that 
the Veteran's service-connected hepatitis C and cirrhosis of 
the liver, with splenomegaly, associated with hepatitis C, 
prevent him from obtaining substantially gainful employment.

In light of the above evidence, the Board finds that 
entitlement to TDIU has not been established.  In this 
regard, there is no indication in the record that the 
Veteran's service-connected disabilities would prevent all 
forms of gainful employment.  He is in receipt of SSA 
disability benefits; however, his benefits are based 
primarily on nonservice-connected disabilities.  Moreover, 
any determination by SSA is not controlling for VA purposes.  
Finally, not even the Veteran himself has asserted that he is 
precluded from gainful employment by his service-connected 
disabilities.  As such, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for TDIU, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


